DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered. 
Specification
The substitute specification filed 09/26/2022 is entered.
Status of Claims
	Claim 1 has been amended. Claim 3 has been cancelled. Claims 1-2 and 4-9 are pending.
Status of Previous Rejections
The rejections of Claims 1-2, 4-5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Launey (US 2017/0088933) are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a total amount of substitution of Fe by at least one of X1 and X2 is zero or more and a half or less of Fe based on a number of atoms. However, claim 1 does not recited the Fe content. Thus, it’s unclear what the X1 and X2 content is. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Launey (US 2017/0088933).
Regarding claim 1, Launey teaches a soft magnetic alloy rod, comprising: P and Si, and a maximum point of concentration of P and Si included in the oxides is present in a region within 10 nm from the surface (Abstract; [0199] to [0206]; Table 10-13), which meets the limitation recited in claim 1. The example shown in Tables 10-13 of Launey has composition of Ni68.17Cr8.65Nb2.98P16.42B3.28Si0.5 (Table 10-13). Launey discloses that Fe may be included in the alloy ([0202]).
Launey discloses that Pmax  is 34.01at% and P in the interior is 16.82 at% (Table 10), thus the P distribution meets the limitation recited in claim 1.
Launey discloses that the alloy is in the shape of rod ([0412]; [0413]), not ribbon as recited in claim 1. However, change is shape is a prima facie case of obviousness over Launey. See MPEP 2144.04 IV B.
Regarding the amended feature in claim 1, Launey discloses that the alloy has formula of Ni100-a-bXaZb, X is at least one selected from the group consisting of Mn, Fe, Co etc. ([0200] to [0202]). Thus, Launey discloses that Ni is substituted by Mn, Fe, Co etc. Fe in Launey is not substituted by Ni, Co or Mn and meet the amended feature in claim 1.
Regarding claim 2, Launey discloses that the Pmax position is farther from the surface than the position of Simax (Tables 10-13).
Regarding claim 4, Launey discloses that Simax in the oxide is 28.42 at% and Si in interior is 0.6 at% (Table 10), thus the Si distribution in the oxide meets the limitation recited in claim 4.
Regarding claim 5, Launey discloses that Si amount is 0.5at% (Table 10), which meets the limitation recited in claim 5.
Regarding claim 7, Launey discloses that the alloy has an amorphous structure ([0322]), which meets the limitations recited in claim 7. 
Regarding claim 8, Launey discloses that the alloy contains ≥90 vol.% amorphous structure ([0322]). It would be obvious to one of ordinary skill in the art that less than 10 vol% of nanocrystals are present in the alloy.
Regarding claim 9, Launey does not disclose a magnetic component. However, using a Ni-based magnetic alloy to make a magnetic component is well-known to one of ordinary skill in the art. Thus, claim 9 is obvious over Launey.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
The applicants argued that Launey does not disclose a total amount of substitution of Fe by at least one of X1 and X2 is zero or more and a half or less of Fe based on a number of atoms. Launey relies on a Ni-based metallic glass having a composition in which Ni is included by at least 50 at%. There would have been no reason to modify Launey to somehow predictably arrive at the claimed total amount of substitution of Fe by at least one of X1 and X2 is zero or more and a half or less of Fe based on a number of atoms. For at least these reasons, Launey would not have rendered obvious claim 1.
In response, Launey discloses that the alloy has formula of Ni100-a-bXaZb, X is at least one selected from the group consisting of Mn, Fe, Co etc. ([0200] to [0202]). Thus, Launey discloses that Ni is substituted by Mn, Fe, Co etc. Fe in Launey is not substituted by Ni, Co or Mn and meet the amended feature in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733